Citation Nr: 1104881	
Decision Date: 02/07/11    Archive Date: 02/14/11

DOCKET NO.  09-22 957	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Entitlement to service connection for bilateral carpal tunnel 
syndrome (CTS).

2.  Entitlement to service connection for a skin disorder.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. D. Jackson, Counsel


INTRODUCTION

The Veteran served on active duty from March 1977 to February 
1978.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from 
a July 2008 rating decision of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Nashville, Tennessee.  

Because they require further development, the Board is remanding 
the claims to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


REMAND

The Veteran claims that his bilateral CTS is the result of 
repetitive-type work, such as ratcheting, etc., while working as 
an aircraft mechanic in the military, which is when he says he 
began experiencing numbness in his hands and wrists, although it 
was not until later learned that it was due to this condition.

He attributes his various skin disorders, including sun spots, 
moles, and dark spots, to being sunburned several times while in 
the military, especially while stationed in Florida and working 
on a flight deck.  He says that only some of the resultant spots 
on his skin have gone away.

In a statement received in September 2008 in support of this 
claim, a private physician, Dr. K.W.J., indicated the Veteran had 
3 skin lesions removed that more than likely began during his 
military service.



And as support for the claim for bilateral CTS, also in September 
2008, another private physician, Dr. W.W.S.D., indicated this 
condition had been diagnosed in March 2008 and that the Veteran 
since had undergone surgeries on each wrist.  This doctor added 
that, due to the severity of the CTS, he believed this disability 
was sustained during the Veteran's military service.

Chiropractors, M.A.T. and D.L.M., echoed these views in September 
and October 2008 statements.  They indicated the Veteran reported 
that his symptoms began in service.  They also noted the 
repetitive nature of his occupation in service as a mechanic.  
They then concluded that his bilateral CTS began when he was an 
Air Force mechanic, so while in service.

However, as the RO pointed out in January 2009 letters to these 
healthcare providers, their opinions do not contain discussion of 
their medical rationale, especially in light of the fact that 
there is no objective clinical evidence of these disorders during 
the Veteran's military service.  Further, there also are no 
reported complaints, findings, or diagnoses of these disorders 
for a long time after his discharge from the military.  Moreover, 
the RO noted the Veteran's relatively short period of service as 
a mechanic versus his more than 30 years of post-service civilian 
employment also as a mechanic.

In response to the RO's request for additional information or 
rationale supporting their opinions, these healthcare providers 
submitted follow-up statements that, in essence, indicate the 
Veteran's CTS began during his military service and was 
exacerbated by his post-service activities, presumably referring 
to his employment since service as a civilian mechanic.

There are several noteworthy cases potentially applicable to the 
facts of this appeal and, therefore, deserving of mention.  To 
start, in Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006), 
the U. S. Court of Appeals for the Federal Circuit (Federal 
Circuit Court) recognized lay evidence as potentially competent 
to support the presence of disability, both during service and 
since, even where not corroborated by contemporaneous medical 
evidence such as treatment records.  


So the mere fact that the Veteran did not have objective 
indications of bilateral CTS or a skin disorder during service or 
even for many years after his discharge is not, in and of itself, 
dispositive of these claims.  See Washington v. Nicholson, 
19 Vet. App. 363 (2005) (A Veteran is competent to report what 
occurred in service (so also since service) because testimony 
regarding first-hand knowledge of a factual matter is competent).  
Also, in Dalton v. Nicholson, 21 Vet. App. 23 (2007), the U. S. 
Court of Appeals for Veterans Claims (Court/CAVC) found that an 
examination was inadequate where the examiner did not comment on 
the Veteran's report of in-service injury and, instead, relied on 
the absence of evidence in the Veteran's service treatment 
records to provide a negative opinion.  So the same, 
as mentioned, also would hold true regarding whether he has had 
continuous symptoms since service as he is alleging, though not 
objectively documented.

But having said that, the lack of any objective documentation or 
confirmation of these conditions during his service or for so 
relatively long after his discharge is nonetheless probative 
evidence to be considered in determining whether any current 
manifestations of these conditions date back to or are related to 
his military service.  See Struck v. Brown, 9 Vet. App. 145 
(1996); Maxon v. West, 12 Vet. App. 453, 459 (1999), affirmed sub 
nom. Maxon v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (ruling 
that a prolonged period without medical complaint can be 
considered, along with other factors, as evidence of whether an 
injury or a disease was incurred in service resulting in any 
chronic or persistent disability).  

Ultimately, the Board will have to assess not just the Veteran's 
competency regarding his claimed continuous symptoms since 
service, but also his credibility to determine the overall 
probative value of his lay testimony concerning this.  See Rucker 
v. Brown, 10 Vet. App. 67 (1997) and Layno v. Brown, 6 Vet. App. 
465, 469 (1994) (distinguishing between competency ("a legal 
concept determining whether testimony may be heard and 
considered") and credibility ("a factual determination going to 
the probative value of the evidence to be made after the evidence 
has been admitted")).



Further concerning this, on the one hand, the Board is not bound 
to accept medical opinions that are based on history supplied by 
the Veteran, where, as here, that history is unsupported by the 
medical evidence or based upon an inaccurate factual background.  
Black v. Brown, 5 Vet. App. 177 (1993); Swann v. Brown, 5 Vet. 
App. 229 (1993); Reonal v. Brown, 5 Vet. App. 458 (1993).

But on the other hand, in Kowalski v. Nicholson, 19 Vet. App. 171 
(2005), the Court indicated the Board may not disregard a 
favorable medical opinion solely on the rationale it was based on 
a history given by the Veteran.  Rather, as the Court further 
explained in Coburn v. Nicholson, 19 Vet. App. 427 (2006), 
reliance on a Veteran's statements renders a medical report not 
credible, i.e., incredible, only if the Board rejects the 
statements of the Veteran as lacking credibility.

In another precedent decision, Nieves-Rodriguez v. Peake, 22 Vet 
App 295 (2008), the Court discusses, in great detail, how to 
assess the probative weight of medical opinions and the value of 
reviewing the claims file.  The Court holds that claims file 
review, as it pertains to obtaining an overview of the claimant's 
medical history, is not a requirement for private medical 
opinions.  The Court added, "[i]t is the factually accurate, 
fully articulated, sound reasoning for the conclusion, not the 
mere fact that the claims file was reviewed, that contributes 
probative value to a medical opinion."

Because the supporting statements, irrespective of whether they 
were based on the Veteran's self-reported history or independent 
review of the file, do not contain sufficient discussion of the 
medical rationale underlying the opinions offered, the Board is 
requesting additional medical comment on this determinative issue 
of causation  See McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
38 U.S.C.A. § 5103A(d)(2); and 38 C.F.R. § 3.159(c)(4).  This 
additional medical nexus opinion must support its findings and 
conclusions with an analysis the Board can consider and weigh 
against contrary opinions.  Stefl v. Nicholson, 21 Vet. App. 120, 
124 (2007).



Accordingly, these claims are REMANDED for the following 
additional development and consideration:

1.  Ask the Veteran whether he has received 
any additional treatment for bilateral CTS 
and skin disorders.  If he has, and the 
records are not already on file, obtain them.  
If attempts to obtain any additionally 
identified records are unsuccessful, and it 
is determined that further attempts to obtain 
them would be futile, then notify him of this 
in accordance with 38 C.F.R. § 3.159(c) and 
(e).

2.  Schedule the Veteran for appropriate 
VA medical examination(s) to ascertain the 
nature and etiology of his bilateral CTS and 
skin disorders.

a) In regards to the bilateral CTS, an 
opinion is needed concerning the likelihood 
(very likely, as likely as not, or unlikely) 
this disorder is attributable to repetitive-
type work, such as ratcheting, etc., the 
Veteran did while serving as an aircraft 
mechanic in the military or, instead, more 
likely the result of identical or similar-
type work he has done for many years since 
service as a civilian mechanic.  To this end, 
the examiner should comment on the effect of 
this military and civilian work history as 
they relate to any current disability.  The 
examiner also must take into consideration 
the medical opinions and the Veteran's lay 
statements and hearing testimony that have 
been submitted in support of this claim.



b) In regards to his skin disorder, an 
opinion also is needed concerning the 
likelihood (very likely, as likely as not, 
or unlikely) this disorder is attributable to 
the Veteran's military service - but, in 
particular, to being sunburned several times 
while stationed in Florida and working on a 
flight deck, as opposed to other factors 
unrelated to his military service.  The 
examiner also must take into consideration 
the medical opinions and the Veteran's 
lay statements and hearing testimony that 
have been submitted in support of this claim.

The examiner(s) should remain mindful that, 
in Dalton v. Nicholson, 21 Vet. App. 23 
(2007), the Court found that an examination 
was inadequate where the examiner did not 
comment on the Veteran's report of 
in-service injury and, instead, relied 
exclusively on the absence of evidence in the 
Veteran's service treatment records to 
provide a negative opinion.  Therefore, 
since the Veteran is competent even as a 
layman to say he did repetitive ratcheting 
and was sunburned several times, etc., while 
in service, the examiner should consider 
whether the currently claimed disabilities 
are the consequence of that type activity or 
event in service if, assuming for the sake of 
argument, it indeed occurred.  The Board 
still ultimately will have to assess the 
Veteran's credibility regarding what 
supposedly occurred during service and what 
supposedly has occurred during the many years 
since to determine the overall probative 
value of his lay testimony.  See Buchanan v. 
Nicholson, 451 F.3d 1331 (Fed. Cir. 2006) 
(indicating the Board retains the discretion 
to make these determinations).

All diagnostic testing and evaluation needed 
to make these important determinations should 
be performed.

It is imperative the examining physicians 
review the claims file, including a complete 
copy of this remand, for the pertinent 
medical and other history.

The examiners must discuss the rationale of 
the opinions regarding the etiology of these 
conditions, if necessary citing to specific 
evidence in the file.

*The Veteran is hereby advised that failure 
to report for this scheduled VA examination, 
without good cause, may have detrimental 
consequences on these pending claims.  
38 C.F.R. § 3.655.

3.  Then readjudicate these claims in light 
of the additional evidence.  If these claims 
are not granted to the Veteran's 
satisfaction, send him and his representative 
a supplemental statement of the case (SSOC) 
and give them an opportunity to submit 
additional evidence and/or argument in 
response before returning these claims to the 
Board for further appellate consideration.  

By this remand, the Board intimates no opinion as to the final 
outcome warranted concerning these claims.  The Veteran has the 
right to submit additional evidence and argument concerning these 
claims the Board has remanded.  Kutscherousky v. West, 12 Vet. 
App. 369 (1999).



These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).



_________________________________________________
Keith W. Allen
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).


